Citation Nr: 0727410	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  05-13 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable evaluation for the residuals of 
a shrapnel wound to muscle group XIX.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active military duty from June 1965 to 
June 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Detroit, Michigan.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran's service-connected shrapnel wound of the 
abdomen is a through-and-through wound.  That wound is 
manifest by a two inch scar that is nontender and the 
abdominal muscles are intact.


CONCLUSION OF LAW

The criteria for an evaluation of 10 percent, but no higher, 
for the residuals of a gunshot wound of the abdomen have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.16 (c), 4.125, 4.126, and 4.132, 
Part 4, Diagnostic Code 5319 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has come before the VA contending that his muscle 
injury disability evaluation is incorrect and should, at the 
very least, be assigned a 10 percent rating.  The RO has 
denied his request and he has appealed to the Board for 
review.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the Agency of Original Jurisdiction 
(AOJ) has satisfied the duties to notify and assist, as 
required by the VCAA.  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the appellant in proceeding with this issue given the 
favorable nature of the Board's decision with regard to the 
issue of entitlement to a compensable evaluation.  

Background

A review of the record indicates that while serving in the 
Republic of Vietnam, the veteran suffered a gunshot wound.  
The shrapnel entered the veteran's body in the area of muscle 
group XIX and left the body through the left buttock, or 
muscle group XVII.  The veteran received treatment for the 
injury and after leaving the service, he applied for VA 
compensation benefits.  

As a result of his claim for benefits, a VA medical 
examination was scheduled.  Said exam was performed in July 
1968.  The examiner noted the following residuals from the 
service gunshot wound:

A V shaped scar is present on left 
buttock.  Another inverted V shaped scar 
is present anteriorly, medial to the 
anterior superior pelvic spine.  Normal 
range of motion in hip, knee and ankle 
joints.  

Scars from surgery after GSW, left 
buttock, left lower quadrant abdominal 
wall.

The results were forwarded to the RO.  The RO subsequently 
granted service connection for the gunshot wound to the left 
buttock - muscle group XVII.  The RO classified the injury as 
"moderate".  The RO did not grant service connection for 
the entry wound, that involving the scar of the left lower 
abdominal wall.  A 20 percent disability rating was assigned.  

In 2000, the veteran submitted a claim requesting that his 
service-connected gunshot wounds be re-evaluated.  A VA 
muscle examination was performed in July 2000.  The 
examination produced the following results:

Examination of the scars reveals that 
there is a four and a half inch long scar 
in letter V shaped configuration over the 
left gluteal area.  Apparently, this was 
the wound of entry where surgery was 
done.  The scar is pale color, not tender 
and without any adhesions.  There is some 
tissue (fat) loss making the scar 
slightly depressed.  It is not much 
disfiguring.

Also, there is a wound of exit near the 
left anterior iliac crest region.  This 
is about two and a half inches long, 
transversely oriented.  The color is pale 
and there is no tenderness or adhesions.  
Hip joint movements are full and 
painless.  There are no abnormal 
neurological findings in the left lower 
limb.  

The results were sent to the RO which, in turn, continued its 
previous award.  In other words, it continued the evaluation 
for the injury to muscle group XVII but it did not award 
service connection for the injury to muscle group XIX.  

In January 2004, the veteran's accredited representative 
forwarded a letter to the RO claiming that clear and 
unmistakable error had been committed by the RO in 1968 when 
it did not award service connection for the injury to muscle 
group XIX.  Another VA examination of the two areas was 
accomplished in August 2004.  The results from that examine 
mirrored the exam from July 2000.  It is noted that the 
examiner also wrote that joint function was normal and power 
was satisfactory.  

After reviewing the evidence, the RO agreed with the 
veteran's representative and found the clear and unmistakable 
error had been committed.  It assigned a noncompensable 
evaluation and notified the veteran of the action.  The 
rating action was issued in August 2004.  The veteran, 
through his representative, appealed that decision.  The 
veteran and his representative have claimed that at the very 
least a 10 percent disability rating should have been 
assigned in accordance with 38 C.F.R. § 4.56(b) and that the 
effective date should have been June 12, 1968, the day after 
the veteran was discharged from service, and not the date 
assigned - January 22, 2004.  

Upon further review, the RO concluded that the effective date 
for the awarding of service connection should have been June 
12, 1968, and the rating was changed accordingly.  However, 
the RO found that the evidence did not support the veteran's 
contentions that the injury warranted a compensable 
evaluation.  The RO stated that since the evidence did not 
show that the injury to muscle group XIX did not should 
debridement or infection, the injury would be considered 
"slight".  As such, a noncompensable evaluation was 
appropriate.  The veteran has continued his appeal with 
respect to the assignment of the noncompensable rating.  


Legal Criteria

The criteria for determining how to classify a muscle injury 
are set forth in 38 C.F.R. § 4.56 (2006).  The criteria 
consist of the type of injury, the history and complaints, 
and the objective findings.  For VA purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  38 
C.F.R. § 4.56(c) (2006).  A through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged.  38 C.F.R. § 
4.56(b) (2006).

A slight disability of muscles involves a simple wound of the 
muscle without debridement or infection.  The resulting scar 
is minimal with no evidence of fascial defect, atrophy, or 
impaired tonus.  There is no impairment of function or 
metallic fragments retained in the muscle tissue.  Finally, 
for a slight disability of muscles, there will be no cardinal 
signs or symptoms of muscle disability.  38 C.F.R. 
§ 4.56(d)(1) (2006).

Moderate disability results from a through and through or 
deep penetrating wound without the explosive effect of high 
velocity missile or no residuals of debridement or prolonged 
infection.  Objective findings include relatively small or 
linear entrance and exit scars with signs of moderate deep 
fascial or muscle substance loss or impaired muscle tonus.  A 
moderate disability will also be classified as such when 
there is a loss of power or lowered threshold of fatigue when 
compared to the noninjured side.  38 C.F.R. § 4.56(d)(2) 
(2006).

A moderately severe disability of muscles involves a through-
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, intermuscular cicatrization.  There 
must be evidence of a hospitalization for a prolonged period 
in service for treatment of a wound of severe grade.  The 
record must contain consistent complaints of cardinal 
symptoms of muscle wounds.  Evidence of unemployability 
because of inability to keep up with work requirements, if 
present, must be considered.  The objective findings are 
entrance and, if present, exit scars that are relatively 
large and so situated as to indicate a track of a missile 
through important muscle groups.  There are indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side.  The 
tests of strength and endurance of the muscle groups involved 
(compared with the sound side) give positive evidence of 
marked or moderately severe loss.  38 C.F.R. § 4.56(d)(3) 
(2006).

Under 38 C.F.R. § 4.56(d)(4) (2006), a severe disability of 
muscles involves a through-and-through or deep penetrating 
wound due to a high-velocity missile, or a large or multiple 
low-velocity missiles, or the explosive effect of a high-
velocity missile, or shattering bone fracture, with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.  The history 
and complaints are similar to the criteria set forth for a 
moderately severe level, in an aggravated form.  The 
objective findings include extensive ragged, depressed and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in the track of the missile.  X-ray films 
may show minute multiple scattered foreign bodies indicating 
spread of intermuscular trauma and explosive effect of the 
missile.  Palpation shows moderate or extensive loss of deep 
fascia or of muscle substance.  Soft or flabby muscles are in 
the wounded area.  The muscles do not swell and harden 
normally in contraction.  Tests of strength or endurance 
compared with the sound side or of coordinated movements show 
positive evidence of severe impairment of function.

Additionally, under 38 C.F.R. § 4.55 (2006):

(a) A muscle injury rating will not be 
combined with a peripheral nerve 
paralysis rating of the same body part, 
unless the injuries affect entirely 
different functions.

(b) For rating purposes, the skeletal 
muscles of the body are divided into 23 
muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and 
arm (diagnostic codes 5301 through 5306); 
3 muscle groups for the forearm and hand 
(diagnostic codes 5307 through 5309); 3 
muscle groups for the foot and leg 
(diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and 
thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 
5323).

(c) There will be no rating assigned for 
muscle groups which act upon an ankylosed 
joint, with the following exceptions:  
(1) In the case of an ankylosed knee, if 
muscle group XIII is disabled, it will be 
rated, but at the next lower level than 
that which would otherwise be assigned.  
(2) In the case of an ankylosed shoulder, 
if muscle groups I and II are severely 
disabled, the evaluation of the shoulder 
joint under diagnostic code 5200 will be 
elevated to the level for unfavorable 
ankylosis, if not already assigned, but 
the muscle groups themselves will not be 
rated.

(d) The combined evaluation of muscle 
groups acting upon a single unankylosed 
joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, 
except in the case of muscle groups I and 
II acting upon the shoulder.

(e) For compensable muscle group injuries 
which are in the same anatomical region 
but do not act on the same joint, the 
evaluation for the most severely injured 
muscle group will be increased by one 
level and used as the combined evaluation 
for the affected muscle groups.

(f) For muscle group injuries in 
different anatomical regions which do not 
act upon ankylosed joints, each muscle 
group injury shall be separately rated 
and the ratings combined under the 
provisions of 38 C.F.R. § 4.25.

The disability at issue has been rated in accordance with the 
criteria found at 38 C.F.R. Part 4, Diagnostic Code 5319 
(2006), which applies to residuals of injury to muscle group 
XIX, namely the muscles of the abdominal wall.  The function 
of these muscles is support and compression of the abdominal 
wall and thorax, flexion and lateral motions of the spine, 
and synergists in strong downward movements of the arm.  
Under Diagnostic Code 5319, a 10 percent evaluation is 
assigned for a moderate disability, and a 20 percent 
disability evaluation is warranted for a moderately severe 
disability.  A 30 percent evaluation is contemplated for a 
severe disability.  Id.  

Analysis

The case now before the Board is somewhat unusual in that the 
action that is being appealed is the awarding of service 
connection and the assignment of a disability rating.  What 
is unusual is that service connection was awarded on the 
basis of clear and unmistakable error and the effective date 
for that award was determined to be June 12, 1968.  As this 
claim arises from the assignment of that rating, the Board is 
obligated to not only review the veteran's claim under the 
rating criteria currently in effect but also the rating 
criteria in effect in June 1968.  

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003) ("[S]tatutes or regulations liberalizing the criteria 
for entitlement to compensation . . . may be applied to 
pending claims because their effect would be limited to 
matters of prospective benefits."); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), overruled in part 
by Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the Act or administrative issue).

Since 1968, the rating criteria used to rate muscle injuries 
has been modified.  However, in this case, the effect of the 
modifications to the general rating criteria was to assure 
use of current medical terminology and unambiguous criteria, 
and to reflect medical advances.  These modifications do not 
effect a substantative change in the criteria, and the Board 
finds that none of the criteria are more favorable.

The medical evidence shows that the symptomatology associated 
with the veteran's abdominal wound is not consistent with a 
moderate, moderately severe, or severe disability of the 
muscles.  The examination results do not show loss of power, 
a lowered threshold of fatigue, the loss of muscle substance, 
or impairment of muscle tone.  Thus, if the resulting 
shrapnel wound was just an injury to muscle group XIX and did 
not involve an entrance and exit wound, the evidence would 
not support a compensable evaluation.  However, in this 
instance, because the wound is the result of a through-and-
through injury, 38 C.F.R. § 4.56(b) (2006) requires that the 
injury be rated no less than a moderate injury.  In other 
words, at the minimum, the law mandates the injury must be 
assigned a 10 percent evaluation.  An evaluation less than 10 
percent is not permitted under the law.  

In denying the veteran's claim, the RO has asserted that 
since there was no infection or the residuals of debridement, 
the wound should not be classified as a moderate disability 
of muscle group XIX.  The Board disagrees in that a moderate 
disability injury is defined as a through and through or deep 
penetrating wound of short track from a single bullet, small 
shell, or shrapnel fragment:

a.  without the explosive effect of a 
high velocity missile, or
b.  without the residuals of debridement, 
or
c.  without prolonged infection.  

To the Board, it appears as though the RO has been 
misinterpreting the definition of a moderate wound in that it 
has implied that there must be an infection or debridement.  
That is not the case.  A moderate wound may not have 
infection or debridement.  If there is debridement or 
prolonged infection, then the wound residuals will be 
classified as moderately severe in accordance with 38 C.F.R. 
§ 4.56(d)(3) (2006).  

A higher rating under 38 C.F.R. § 4.124a, Diagnostic Codes 
8520 through 8530, 8620 through 8630, 8720 through 8730, 
(diseases of the peripheral nerves) is not warranted.  No 
neurological deficits specifically and positively 
attributable to the service-connected abdominal disability 
have been shown on medical examinations.  In fact, the most 
recent VA examination specifically noted that the condition 
was not producing any residual neurological manifestations.

The Board would expand on an additional item - specifically 
whether the impairment manifested by the scar on the abdomen 
may be afforded additional, compensable evaluations under the 
appropriate diagnostic code.  All impairment arising from a 
single disability may be awarded separate, compensable 
evaluations, where that impairment is not already 
contemplated by the assigned diagnostic code, and except as 
otherwise directed in the rating schedule.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

Separate, compensable evaluations may be warranted for 
individual scars that are tender, painful, poorly nourish, 
ulcerated, or that limit the function or movement of the body 
part affected.  See Esteban, supra; 38 C.F.R. § 4.118, 
Diagnostic Codes 7804, 7803, and 7805, respectively, (2001 - 
2003) or for individual deep or superficial scars that 
measure a certain area, superficial scars that are unstable 
or painful, or scars that limit motion of the body part 
affected, 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 
7803, 7804, and 7805, respectively, (2001 - 2003).

The Board notes that the rating criteria for scars was 
changed, effective August 30, 2002.  See 67 Fed. Reg. 49590- 
49599 (July 31, 2002).  The Board must determine whether 
evaluation of the veteran's disability under the new 
regulations will be unfairly prejudicial to the veteran.  See 
Bernard, supra.  The Board finds that the veteran is not 
prejudiced by application of the revised regulations 
concerning the evaluation of his disability.  This is so 
because the Board may use a combination of the new and old 
regulations to grant the benefit sought.  Moreover, the Board 
notes that while some of the regulations differ greatly, 
requiring more exact measurements of the scar tissue 
involved, others do not vary at all, as described below.

Under the new criteria, Diagnostic Code 7801 directs that 
scars other than on the head, face, or neck that are deep or 
cause limited motion are evaluated as 10 percent disabling 
for areas exceeding 6 square inches, 20 percent disabling for 
areas exceeding 12 square inches, 30 percent disabling for 
areas exceeding 72 square inches, and 40 percent disabling 
for areas exceeding 144 square inches.  Notes following the 
rating criteria explain (1) scars in widely separated areas, 
as on two or more extremities or on anterior and posterior 
surfaces of the extremities or trunk, will be rated 
separately and combined in accordance with 38 C.F.R. § 4.25, 
and (2) a deep scar is one associated with underlying soft 
tissue damage.  38 C.F.R. Part 4 (2006).

Diagnostic Code 7802 provides that scars other than head, 
face, or neck scars that are superficial and do not cause 
limited motion will be rated as 10 percent disabling for 
areas of 144 square inches or greater.  Notes following the 
rating criteria explain (1) scars in widely separated areas, 
as on two or more extremities or on anterior and posterior 
surfaces of the extremities or trunk, will be rated 
separately and combined in accordance with 38 C.F.R. § 4.25, 
and (2) a superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. Part 4 (2006).

Diagnostic Code 7803 notes that unstable superficial scars 
are evaluated as 10 percent disabling.  Note (1) following 
indicates that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) indicates that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. 
Part 4 (2006).  The next criteria, that of Diagnostic Code 
7804, provides that superficial scars that are painful on 
examination are rated as 10 percent disabling.  Note (1) 
following states that a superficial scar is one not 
associated with underlying soft tissue damage.  Note (2) 
states that in this case, a 10 percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation (See 38 C.F.R. § 4.68 of this part on the 
amputation rule).  Finally, Diagnostic Code 7805 directs that 
other scars shall be rated on the limitation of function of 
the affected part.  38 C.F.R. Part 4 (2006).

Under the old criteria, Diagnostic Code 7803 afforded a 10 
percent evaluation for a scar, regardless of measurement, 
that was superficial, poorly nourished, or characterized by 
repeated ulceration.  Diagnostic Code 7804 awarded 10 percent 
for a superficial scar that was tender and painful upon 
objective observations, regardless of measurement.  
Diagnostic Code 7805 does not differ, directing that other 
scars be evaluated on the limitation of the function of the 
part affected.  38 C.F.R. Part 4 (2002).

In the present case, the various VA examination reports from 
1968 to the present are negative for disabling symptomatology 
of the scar to the abdomen.  The scar has been repeatedly 
shown to be well-healed, nonpainful, not subject to 
ulcerations, and it did not limit the function of the body 
part affected.  After reviewing the evidence, the Board finds 
that the criteria have not been met for a 10 percent 
evaluation under Diagnostic Codes 7801, 7802, 7803, 7804, 
and/or 7805 (2002) and (2006) for the veteran's residual 
scar.  It is not hypersensitive, or tender to the touch.  
Moreover, the scar is superficial, not deep, and it is not 
associated with underlying soft tissue damage.  Similarly, 
the scar is not adherent, and while there is some underlying 
tissue loss, there is no evidence that this tissue loss has 
impacted on the functioning ability of the abdomen.  Further, 
any tissue loss is contemplated in the rating assigned for 
moderate muscle damage.  Also, the scar does not approach the 
area size needed for a compensable and separate evaluation.  
Hence, for the above reasons, the Board finds that the 
criteria for a compensable, and separate, evaluation for a 
scar has not been met.

Furthermore, in reaching the above determination, the Board 
considered whether the veteran's service-connected disability 
standing alone presents an exceptional or unusual disability 
picture, as to render impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2006); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Significantly, however, no 
evidence has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected abdominal muscle injury, as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2006) are not met.

For these reasons, the Board finds that the criteria for an 
evaluation of 10 percent, but no higher, for the residuals of 
a gunshot wound of the abdomen have been met.  


ORDER

Entitlement to a 10 percent disability evaluation, but no 
higher, for the residuals of a gunshot wound to muscle group 
XIX is granted, subject to the regulations governing the 
payment of monetary benefits.  



____________________________________________
JOHN KITLAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


